Title: From Benjamin Franklin to Jonathan Williams, Jr., 27 June 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonan.
Passy, June 27. 1780.
To get rid of all farther Projects and Propositions which I never understand relating to the Shipping of the Goods, I entrusted you with that Business and impower’d you to freight a Ship or Ships. But I have not succeded, for in yours of the 23d. you send me new Schemes. No other Man of War to go under the Command of Comme. Jones can at Present be obtained. Assist him in getting out with the Ariel after that you and Mr. De Chaumont may unite in finding some means of sending the rest of the Goods. You and he can agree and assist each other; but there never can be any Union of Counsels or Endeavours between the Commodore and him.— I was told that if we would obtain the Ariel, she would do our Business. I join’d in the Application and we obtained her. Now she is too Little and another is wanted. I will absolutely have nothing to do with any new Squadron Project. I have been too long in hot Water plagu’d almost to Death with the Passions, fegaries and ill humours and Madnesses of other People. I must have a little Repose. This to yourself and believe me ever. Your affectionate Uncle


P.S. If the Alliance is not totally gone, you have inclos’d an Order which I promised the Prince de Montbarey to send down for her Reception of more arms &c. tho’ I fear She will be carry’d into England, either by her Crew or by an Enemy.
Mr. Williams

